ALLOWABILITY NOTICE
	Applicant’s response, dated 2/1/21, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/20 has been considered by the examiner.

Allowable Subject Matter
Claims 1, 3, 4, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 and its dependent claims recite the details of a lighting device comprising: a circuit board that is long and flexible; light emitters mounted in a row on the circuit board; and a cover that is long, the cover comprising a translucent member that is made of a translucent soft material and covers the circuit board and the light emitters, and a phosphorescent member containing a phosphorescent material that is to be excited by light emitted by the light emitters; wherein the cover has an elongated tubular shape, the phosphorescent member is arranged on a second area portion of the cover other than a first area portion of the cover that is located in an emission direction of light from each of the light emitters, the emission direction being a direction in which a luminous intensity of light emitted from the first area portion is equal to or greater than a standard luminous intensity that is less than a preset maximum luminous intensity, the phosphorescent member comprises: a first sub phosphorescent portion having one end exposed to an inner space of the cover, the first sub phosphorescent portion extending toward an outer wall of the cover in a direction perpendicular to a thickness direction of the circuit board; and a second sub phosphorescent 
The closest prior art, as cited in the rejection dated 11/5/20, does provide some teachings of the claimed elements and limitations. However, as per applicant’s arguments filed 2/1/21 (which examiner incorporates by reference and deems persuasive), such references fail to teach all of the claimed elements and limitations (see, page 5, paragraph 7 and page 6, paragraphs 4-6, for example). 
Because the prior art of record fails to teach or disclose the details of a lighting device comprising: a circuit board that is long and flexible; light emitters mounted in a row on the circuit board; and a cover that is long, the cover comprising a translucent member that is made of a translucent soft material and covers the circuit board and the light emitters, and a phosphorescent member containing a phosphorescent material that is to be excited by light emitted by the light emitters; wherein the cover has an elongated tubular shape, the phosphorescent member is arranged on a second area portion of the cover other than a first area portion of the cover that is located in an emission direction of light from each of the light emitters, the emission direction being a direction in which a luminous intensity of light emitted from the first area portion is equal to or greater than a standard luminous intensity that is less than a preset maximum luminous intensity, the phosphorescent member comprises: a first sub phosphorescent portion having one end exposed to an inner space of the cover, the first sub phosphorescent portion extending toward an outer wall of the cover in a direction perpendicular to a thickness direction of the circuit board; and a second sub phosphorescent portion continuous with another end of the first sub phosphorescent portion, a width of the second sub phosphorescent portion in the thickness direction of the circuit board gradually increasing toward the outer wall of the cover, and a width of the first sub phosphorescent portion in a thickness direction of the circuit board is constant in a widthwise direction of the circuit board, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record,


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.